Order entered May 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00277-CV

 JOEL HOLINER, M.D., JOEL A. HOLINER, M.D., P.A. D/B/A HOLINER
  PSYCHIATRIC GROUP AND ARTHUR CHAVASON, M.D., Appellants

                                          V.

                          LAURA VETTOR, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-10520

                                    ORDER

      Before the Court is appellee’s April 30, 2021 motion to extend time to file a

permissive interlocutory accelerated cross-appeal.     We DENY the motion as

premature. See TEX. R. APP. P. 28.3(c).


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE